NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT

STANLEY MARCH,                           )
                                         )
             Appellant,                  )
                                         )
v.                                       )    Case No. 2D18-3699
                                         )
JG64, LLC d/b/a GETTEL TOYOTA            )
OF LAKEWOOD,                             )
                                         )
             Appellee.                   )
                                         )

Opinion filed November 22, 2019.

Appeal from the Circuit Court for
Manatee County; Gilbert A. Smith, Jr.,
Judge.

Stanley March, pro se.

J. Logan Murphy of Hill, Ward &
Henderson, P.A., Tampa, for Appellee.


PER CURIAM.

             Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.